1 U.S. 130
1 Dall. 130
1 L.Ed. 68
CARREWv.WILLING.
No. ____.
Court of Common Pleas, Philadelphia County
June Term, 1785

1
Capias to June, 1784. The Bail bond sued to September, 1784; and December 1784, judgment was signed on the bail bond suit nifi special bail filed in 30 days. Default was made in filing special bail, and fi: fa: moved to June 1785.


2
And now, August 8, 1785, Sitgreaves filed defendant's affidavit of a just defence, and obtained a rule to show cause, why the proceedings in the bail bond suit should not be stayed on paying costs, pleading issuably in the original action, taking short notice of trial, and consenting that the judgment on the bail bond should stand as a security. He cited Barnes's notes 74. Birch vs Graves. Ib. 85. Otway vs Cockayne. Ibid. 91. Seaber vs Powell. Ibid 112. Morley vs Carr.


3
On the 13th of August, Sergeant, for the plaintiff, showed cause; but, after argument, the rule was made absolute.


4
And now, August 8, 1785, Sitgreaves filed defendant's affidavit of a just defence, and obtained a rule to show cause, why the proceedings in the bail bond suit should not be stayed on paying costs, pleading issuably in the original action, taking short notice of trial, and consenting that the judgment on the bail bond should stand as a security. He cited Barnes's notes 74. Birch vs Graves. Ib. 85. Otway vs Cockayne. Ibid. 91. Seaber vs Powell. Ibid 112. Morley vs Carr.


5
On the 13th of August, Sergeant, for the plaintiff, showed cause; but, after argument, the rule was made absolute.